EXHIBIT 10.11

 

SUPPLEMENT NO. 1 dated as of September 2, 2005 (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of July 30, 2004 (the “Guarantee and
Collateral Agreement”), among FC 2 CORP., a Delaware corporation (“Holdings”),
FOUNDATION COAL CORPORATION, a Delaware Corporation (“Acquisition Corp.”), S2
ACQUISITION CORP., a Delaware Corporation (which, on the Closing Date, shall be
merged with and into, Foundation PA Coal Company, the “Borrower”), each Domestic
Subsidiary of Borrower identified herein (each, a “Subsidiary Party”) and
CITICORP NORTH AMERICA, INC. (“CNAI”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties.

 

A.  Reference is made to the Credit Agreement dated as of July 30, 2004 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, Acquisition Corp., the Borrower, the
lenders party thereto from time to time (the “Lenders”), CNAI as Administrative
Agent and as Collateral Agent for the Lenders, UBS AG, STAMFORD BRANCH, BEAR
STEARNS CORPORATE LENDING INC. and NATEXIS BANQUES POPULAIRES, each a
Co-Documentation Agent, CITIGROUP GLOBAL MARKETS, INC. (“CGMI”) and CREDIT
SUISSE FIRST BOSTON (“CSFB”) as Co-Syndication Agents and CGMI and CSFB, as
Joint Lead Arrangers and Joint Book Managers.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.

 

C.  The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit.  Section 7.15 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.                                In accordance with Section 7.15 of the
Guarantee and Collateral Agreement, the New Subsidiary by its signature below
becomes a Subsidiary Party and a Guarantor under the Guarantee and Collateral
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party and a Guarantor, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Guarantee and

 

--------------------------------------------------------------------------------


 

Collateral Agreement applicable to it as a Subsidiary Party and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct, in all
material respects, on and as of the date hereof.  In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary.  Each reference to a “Subsidiary
Party” or a “Guarantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary.  The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

SECTION 2.                                The New Subsidiary represents and
warrants to the Collateral Agent and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.                                This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract.  This Supplement
shall become effective when (a) the Collateral Agent shall have received a
counterpart of this Supplement that bears the signature of the New Subsidiary
and (b) the Collateral Agent has executed a counterpart hereof.

 

SECTION 4.                                The New Subsidiary hereby represents
and warrants that (a) set forth on Schedule I attached hereto is a true and
correct schedule of the location of any and all Article 9 Collateral of the New
Subsidiary, (b) set forth on Schedule II attached hereto is a true and correct
schedule of all the Pledged Securities of the New Subsidiary and (c) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

 

SECTION 5.                                Except as expressly supplemented
hereby, the Guarantee and Collateral Agreement shall remain in full force and
effect.

 

SECTION 6.                            THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.                                In the event any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the

 

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in Section 7.01 of the
Guarantee and Collateral Agreement.

 

SECTION 9.                                The New Subsidiary agrees to reimburse
the Collateral Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, disbursements and other
charges of counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

FOUNDATION MINING, LP

 

By:

Pennsylvania Services Corporation

 

 

General Partner

 

 

 

By:

/s/ Frank J. Wood

 

 

Name:

Frank J. Wood

 

Title:

Vice President

 

 

 

 

Legal Name: FOUNDATION MINING, LP

 

 

 

 

Jurisdiction of Formation: Delaware

 

 

 

Location of Chief

 

 

Executive Office:

 

 

158 Portal Road

 

 

Waynesburg, PA 15370

 

--------------------------------------------------------------------------------


 

CITICORP NORTH AMERICA, INC., as

 

 

Collateral Agent

 

 

 

 

 

 

By:

/s/ Daniel J. Miller

 

 

Name:

Daniel J. Miller

 

Title:

Vice President

 

--------------------------------------------------------------------------------